Title: From Thomas Jefferson to John Adams, 28 July 1787
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris July 28. 1787.

I take the liberty of troubling you with the inclosed bill of exchange for £46–17–10 sterling, rather than engage Mrs. Smith in so disagreeable a business. It will arrive in time I hope to cover the one drawn by General Sullivan on Colo. Smith, who certainly ought not to have been involved in the business. The parliament are obstinately decided against the stamp tax. Their last remonstrance is said to be a master peice of good sense and firmness. We have it from the Imperial Ambassador that his master has marched 45,000 men against his resisting subjects. I have the honour to be with sincere sentiments of esteem and respect Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

